United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, INDIAN HEALTH SERVICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-849
Issued: October 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2011 appellant filed a timely appeal from the December 29, 2010
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which found that
she had abandoned her request for a hearing. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this
decision.
ISSUE
The issue is whether appellant abandoned her request for a hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 12, 1996 appellant, a 45-year-old nurse, sustained an injury in the
performance of duty when she stood up from her desk and hit her head on an open cupboard
door. OWCP accepted her claim for neck sprain.
On June 16, 2010 OWCP notified appellant that it proposed to terminate her
compensation benefits. Appellant responded with a statement dated June 28, 2010.
On July 23, 2010 OWCP issued a decision terminating appellant’s benefits for the
August 12, 1996 injury.
Appellant requested for an oral hearing before an OWCP hearing representative.
On October 18, 2010 OWCP issued a notice that an informal telephone hearing would be
held on November 29, 2010 at 11:30 a.m. It sent this notice to appellant’s address of record, the
same address used for the notice of proposed termination and decision terminating benefits, and
the same address she provided with her responses to each. On October 29, 2010, however, a
letter was returned to OWCP as “not deliverable as addressed, unable to forward.”
In a decision dated December 29, 2010, OWCP found that appellant had abandoned her
request for a hearing. It noted that she received written notice of the hearing 30 days in advance
but failed to appear. Further, OWCP noted no indication that appellant made any contact before
or after the hearing to explain her failure to appear. Under those circumstances, it determined,
she abandoned her request.
On appeal, appellant states that she never received notice of the hearing. She stated that
she advised her case worker in the Florida regional office “that due to your stopping of my
benefits I was going to be changing my address to the address listed on this correspondence in
October of 2010.”2 Appellant added that she was not expecting notification so soon.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claimant, OWCP’s hearing representative will mail a notice
of the time and place of the hearing to the claimant and any representative at least 30 days before
the scheduled date.4

2

Appellant’s return address for the current appeal was in Richland, North Carolina. She notified the Board of a
further change of address on June 6, 2011.
3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

4

20 C.F.R. § 10.617(b).

2

OWCP has the burden of proving that it mailed notice of a scheduled hearing to the
claimant.5 It is the claimant’s responsibility to inform OWCP of any change of address.6
A hearing can be considered abandoned only under very limited circumstances.7 All
three of the following conditions must be present: (1) the claimant has not requested a
postponement; (2) the claimant has failed to appear at a scheduled hearing; and (3) the claimant
has failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, OWCP’s hearing representative will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing.8
ANALYSIS
In response to appellant’s request for an oral hearing, OWCP issued a notice on
October 18, 2010 that an informal hearing would be held on November 29, 2010 at 11:30 a.m.
So it mailed this notice at least 30 days before the scheduled date. OWCP properly mailed the
notice to appellant’s last known address, which was the same address she provided in her request
for a hearing. A copy of the notice appears in the record, establishing that OWCP properly
mailed the notice of hearing to appellant.
The record contains no evidence that appellant requested a postponement of the
scheduled hearing. Appellant did not call at the appointed time and she failed to provide any
notification for such failure within 10 days of the scheduled date. As all three conditions have
been satisfied pursuant to OWCP procedures, the Board finds that appellant abandoned her
request for a hearing. The Board will affirm OWCP’s December 29, 2010 decision.9
Appellant states on appeal that she never received notice of the hearing. She explains
that she advised her case worker in the Florida regional office “that due to your stopping of my
benefits I was going to be changing my address to the address listed on this correspondence in
October of 2010.” The Board has carefully reviewed the record and finds no evidence that
appellant informed OWCP of any change of address following the termination of her benefits or
following her request for a hearing. OWCP properly mailed the notice to her last known address,
the address she provided with her hearing request, but it appears from what she states on appeal
that she moved in the meantime and therefore did not receive the notice. This would be
consistent with a letter returned to OWCP on October 29, 2010 as “not deliverable as addressed,
unable to forward.” It is a claimant’s responsibility to keep OWCP informed of such changes (if
5

M.B., Docket No. 10-1077 (issued March 17, 2011).

6

Jack Sucic, 39 ECAB 1338 (1988); see 20 C.F.R. § 10.127 (a copy of the decision shall be sent to the
employee’s last known address).
7

Claudia J. Whitten, 52 ECAB 483 (2001); V.C., Docket No. 10-1889 (issued March 11, 2011).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
9

F.L., Docket No. 10-2264 (issued August 10, 2011) (where the claimant contended on appeal that OWCP sent
the notice of hearing to his former address, which had changed months earlier, such that he did not receive the
notice, the Board found that OWCP properly mailed the notice to his last known address).

3

not to leave a forwarding address), and the record lacks any written notice or telephone
communication informing OWCP of the apparent change.
CONCLUSION
The Board finds that appellant abandoned her request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

